Citation Nr: 1127846	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypothyroidism. 

2.  Entitlement to service connection for gout. 

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1990 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico (RO).  In pertinent part of that decision, the RO denied the claims for service connection for hypothyroidism, gout, and hypertension. 

In August 2007, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript is associated with the claims folder. 

In a January 2009 decision, the matters were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  Pursuant to the Board's remand directives, the AOJ provided the Veteran with VA examination in April 2009 and obtained any identified outstanding records of pertinent treatment.  As the necessary notice was provided to Veteran and the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the findings from an April 2009 VA examination, the RO, in an April 2010 rating decision, awarded service connection for hypertension and assigned a 10 percent evaluation, effective from March 18, 2005.  In a June 2010 notice of disagreement, the Veteran appealed the assigned evaluation.  
  

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's hypothyroidism had an onset in service, within the first year after separation from service, or that it is otherwise related to his period of service. 

2.  Giving the Veteran the benefit of the doubt, the medical evidence of record shows that the Veteran's gout has manifested to a compensable degree within the first year after his separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism have not been met.        38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Resolving any doubt in the Veteran's favor, the criteria for service connection for gout have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in May 2005 that informed him of what evidence is required to substantiate his claims, and it apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a March 2006 notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was readjudicated and a January 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board notes that the Veteran testified that he was diagnosed with hypothyroidism within one year of his discharge by VA in 1997.  See August 2007 Board Hearing transcript, page 2.  Although the AOJ specifically sought the Veteran's assistance in identifying what VA facility that he received treatment from in 1997, the Veteran did not respond with the identification of the VA facility.  See February 2009 notice letter dated August 2009.  It appears that VA has only been able to obtain VA treatment records for the Veteran beginning in 2001.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA has also provided the Veteran with medical examinations in April 2009 to obtain medical opinions regarding the etiology of any the Veteran's claimed hypothyroidism and gout disorder.  The Board finds that the VA examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis and endocrinopathies, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Hypothyroidism 

The Veteran seeks entitlement to service connection for hypothyroidism.  The Veteran has testified that in service, he had difficulty losing weight and he felt fatigued.  He further testified that he discussed the possibility of evaluating his thyroid with healthcare providers in service, but no evaluation was done.  The Veteran also testified that he was diagnosed with hypothyroidism within one year of his discharge in 1997.  

The Veteran's service treatment records are negative for any treatment for, or diagnosis of, hypothyroidism.  It is noted that the Veteran was found to be overweight during service and he was placed on a program to conform to weight standards.  A medical evaluation from April 1995 was done in order to determine his fitness for remedial physical training (PT).  The Veteran was not on any medication.  He denied any swelling of his hands, feet, or legs.  He reported a family history of hypothyroidism for his mother and said that "all family" was obese.  He denied a personal history of coronary artery disease, diabetes mellitus, hypothyroidism, and hypercholesterolemia.  The evaluation noted that no "labs" [laboratory studies] were needed.  The Veteran was recommended to lose three pounds per month in a six month period.

A second evaluation for remedial PT was done in May 1996.  The Veteran had lost nine pounds since April 1995.  He was not on any medications.  There was no change in the response to the question regarding swelling of the hands, feet, or legs.  

The report of a March 1996 examination prior to separation showed no indication that the Veteran had any thyroid problems.  On clinical evaluation during the March 1996 examination, the examiner found the Veteran's endocrine system to be "normal".  There were no objective findings noted regarding the thyroid.  On the associated report of medical history, the Veteran marked "no" in a box next to "thyroid troubles."

The first post-service medical evidence of any thyroid disorder comes in 2003.   An entry from an April, 3, 2003 VA treatment record, noted that the Veteran had elevated thyroid-stimulating hormone (TSH) levels and repeat testing was ordered.  The next entry comes from a November 2003 VA treatment record, and it shows the Veteran to be on medication for his hypothyroidism.  Subsequent VA and private treatment records continue to show that the Veteran has received treatment for hypothyroidism.  

In January 2009, the Board remanded for a VA examination to determine the whether the Veteran's hypothyroidism had an onset in service or within the first year after separation, or if it was etiologically related to his period of service.  The Veteran was afforded a VA examination in April 2009.  In that examination report, the examiner noted a review of the claims folder and he recorded the Veteran's reported history of his hypothyroidism being first diagnosed in 2002.  He had been treated with prescription medication since then.  Laboratory testing revealed normal TSH levels and the examiner diagnosed the Veteran with normal TSH, but an active history of hypothyroidism.  

Based on a review of the claims folder and the findings from examination, the VA examiner opined that the Veteran's hypothyroidism first manifested in 2002.  The examiner further concluded that it was less than a 50% probability that the Veteran's hypothyroidism was related to his active service, because there was no clear documentation of hypothyroidism during his period of service.  


After a review of the record, the Board finds that the preponderance of the medical evidence is against the Veteran's claim for entitlement to service connection for hypothyroidism.

There is no medical evidence that shows the Veteran's hypothyroidism or any other thyroid-related disorder existed during his period of service.  While the record does contain several service treatment records that show the Veteran had weight problems, there is no diagnosis of hypothyroidism or thyroid-related problems at any point during the Veteran's period of service.  Further, the post-service records show that the earliest diagnosis of hypothyroidism is not until 2003, more than six years beyond the one year presumptive period for endocrinopathic diseases.  38 C.F.R. §§ 3.307, 3.309.  With no medical evidence showing the Veteran had any treatment for hypothyroidism prior to 2003, there is no basis to show service connected on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran has testified that he discussed hypothyroidism with healthcare providers during his period of service.  Regardless, this evidence does not show that the Veteran had any thyroid disorder during his period of service.  38 C.F.R. § 3.303.  And even though the Veteran has a current diagnosis of hypothyroidism, which is a chronic disease, it was not diagnosed until 2003, well beyond the first year following his separation from service.  See 38 C.F.R. § 3.307, 3.309. 

The large evidentiary gap between the Veteran's active service (ending in 1996) and the earliest objective medical evidence of hypothyroidism (in 2003) also goes against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

In addition, the record lacks any medical evidence linking hypothyroidism directly to the Veteran's period of service.  The April 2009 VA examiner concluded against a link between the Veteran's hypothyroidism and his period of service, including the inservice complaints of weight gaining.  The VA examiner stated that there was no documentation that showed the Veteran was treated for hypothyroidism or any other thyroid problems in service.  There is no other medical opinion of record to the contrary.  The only evidence in support of the claims comes from the Veteran's lay assertions. 

The Board has considered the Veteran's lay assertions that his weight gaining problems shown during his period of service mark the onset of his hypothyroidism. While the Veteran is competent to report on what he sees and feels, and the evidence of record does show that he was placed on a program to conform to weight standards, the evidence does not reflect that the Veteran is competent to report the onset his hypothyroidism.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Notably, the diagnosis of hypothyroidism is commonly demonstrated through the results of laboratory testing, and do not contemplate initial symptoms capable of lay observation.  Id.  The Veteran, as a layperson without any medical training and expertise, is simply not qualified to provide competent evidence regarding the onset of hypothyroidism.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence does not support a finding that the Veteran's hypothyroidism is directly related to his period of service.  See 38 C.F.R. § 3.303.  

As the medical evidence does not show that the Veteran's hypothyroidism was manifested during service or in the first year thereafter, service connection can only be granted if there is some medical evidence linking the current disorders to his period of service.  Here, there is no such medical evidence.  The evidence of record is not in relative equipoise.  The preponderance of the evidence is against the claims for entitlement to service connection for hypothyroidism, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


Gout 

The Veteran seeks entitlement to service connection for gout.  He alleges that he was diagnosed with gout in July 1997, just after one year of service. The Veteran testified that he had some symptoms of swelling and tenderness in his extremities, but it was not to the degree of severity when he first sought treatment in July 1997 and he was diagnosed with gout.  See August 2007 Board hearing transcript, page 19.  

The Veteran's service treatment records are negative for any treatment for, or diagnosis of, gout.  The Veteran was never treated for complaints related to joint pains other than for a left ankle injury from playing football in January 1992.  The report of a March 1996 examination prior to separation showed no indication that the Veteran had any joint problems.  On clinical evaluation during the March 1996 examination, the examiner found no abnormalities with the Veteran's musculoskeletal system and every orthopedic category was evaluated as "normal".    On the associated report of medical history, the Veteran marked "no" in boxes next to "swollen or painful joints" and "arthritis, rheumatism, bursitis." 

The Veteran submitted a limited number of records from R. Brewer, M.D., dated in July 1997, just after one year of service.  The treatment entry from July 9, 1997, noted that the Veteran had been seen in an urgent care facility the day before for pain in his right foot.  Dr. Brewer noted that the Veteran apparently was diagnosed with gout and given Indocin for treatment.  The Veteran reported that his right foot pain was improved but still present.  Dr. Brewer provided an assessment of arthritis, possibly gouty, and he prescribed Naprosyn for the arthritis.  The Veteran was to have laboratory studies, to include his uric acid level.  There is a laboratory report of a complete blood count (CBC) from July 9, 1997, but it did not appear to contain any results for uric acid.  

The next pertinent medical evidence of record comes in 2000.  A private emergency room treatment record dated in August 2000 shows that the Veteran was diagnosed with gout in his right great toe.  It was noted that the Veteran was instructed to take Naprosyn, which had previously been prescribed for his gout.  He was also instructed to have follow-up care with his primary care physician, which he did later that day.  

An August 2000 from Dr. Brewer shows that the Veteran had a history of elevated uric acid levels at 10.8 on July 9, 1997 and he had suffered from a gout attack at that time.  Dr. Brewer also noted the gout symptomatology had responded well to Naprosyn and he had been using that medication since then for recurrences.  It was noted that the Veteran experiences recurrences of goat in his right great toe several times a year.  The Veteran was diagnosed with recurrent gout and he was instructed to follow-up if he had any new problems or for more frequent or severe episodes of gout.  It was also suggested that the Veteran have his uric acid levels checked. 

A June 2002 private treatment record from V. A. Gieri, M.D., shows the Veteran presented with complaints of left foot pain and it was noted that he had a history of recurrent gout, approximately once every six to twelve months, for which he had been taking Naprosyn.  Physical examination revealed erythema and tenderness over the instep of the left foot and weight bearing was uncomfortable.  He was diagnosed with probable gouty arthritis of the left foot.  

A March 2003 VA treatment listed gout as an active problem.  An entry from April, 3, 2003, noted that the Veteran had elevated uric acid levels and repeat testing was ordered.  VA treatment records dated in November 2003 show that the Veteran presented with right knee pain and acute monoarticular arthritis or probable gout was diagnosed.  He underwent a right knee aspiration.  Subsequent treatment record show that the Veteran continue to use prescription medication to alleviate pain, tenderness, swelling, stiffness and other symptomatology associated with arthritic pathology.  

In April 2009, pursuant to the Board's January 2009 remand directives, the Veteran was afforded a VA examination to determine whether the his gout had an onset in service or within the first year after separation, or if it was etiologically related to his period of service.  In that examination report, the examiner noted a review of the claims folder and he recorded the Veteran's reported he experienced his first attack of gout in 1997 and he has experience recurrent episodes of gout since then.   Physical examination revealed no evidence of swelling, tenderness, redness or other abnormalities involving the Veteran's joints.  He had full range of motion to all his joints.  Blood sample was taken, but the results were not recorded in the examination report.  The VA examiner found that there was no clinical evidence of active gout, but the Veteran had a history of gout.  The problem noted with this diagnosis was gout pathology.  It was concluded that his gout was currently asymptomatic and stable.  

Based on a review of the claims folder and the findings from examination, the VA examiner opined that the Veteran's gout first manifested in 1997, in the year after his separation from service, and he further concluded that it was less than a 50% probability that the Veteran's gout was related to his active service since there was no clear documentation of gout during his period of service. 

Here, in light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that service connection for gout is warranted.  Essentially, the Board finds that under a liberal application of the provisions pertaining to chronic diseases, including arthritis, the Veteran's gout may be may be presumed to have incurred during service since it likely manifested to a compensable degree by July 1997 (just after one year of service).  See 38 C.F.R. §§ 3.307, 3.309. 

First, while the service treatment records do not show a diagnosis, private treatment records show that the Veteran was first diagnosed with gout in July 1997, just thirteen months after his separation from service.  This diagnosis was confirmed by laboratory results that revealed elevated uric acid level at that time.  Moreover, the April 2009 VA examiner found that the Veteran's gout first manifested in 1997.  The evidence of record shows that the Veteran had a diagnosis of gout approximately one year after his separation from service.  

The remaining question on appeal is whether the Veteran's gout had manifested to a compensable degree at that time.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout will be rated under Diagnostic Code 5002.  Under that Code, a 20 percent rating is warranted where there are one or two exacerbations a year in a well-established diagnosis.  Alternatively, chronic residuals can be rated based on limitation of motion, with a 10 percent assigned for limited motion which is noncompensable under the appropriate rating codes for the joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  38 C.F.R. § 4.71a.  

Here, as of July 1997, the record shows that the Veteran has a diagnosis of gout, and it was confirmed by laboratory findings.  At that time, the Veteran was experience an episode of gout in his right great toe.  While there is no medical evidence of any subsequent episodes within a year of the Veteran's diagnosis, subsequent treatment records show that the Veteran experienced recurrent gout attacks, approximately once or twice a year.  This is bolstered by the Veteran's August 2007 testimony that during his period of service and within the year after his separation, he experienced similar symptoms swelling and tenderness in his extremities that, in part, lead to a diagnosis of gout in July 1997.  It is also supported by private treatment records that show the Veteran had been diagnosed with recurrent gout and the VA treatment records that include gout on the list of active diseases.  Based on the foregoing, the Board finds that the Veteran's gout had manifested to a compensable degree by July 1997.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (e.g. one or two exacerbations a year in a well-established diagnosis). 

The Board acknowledges that April 2009 VA examiner's opinion that the Veteran's gout was not related to his service.  Although his opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, regardless of the VA examiner's opinion, the Board finds that the medical evidence of record shows that the Veteran's gout manifested to a compensable degree within thirteen months of his separation from service, and it is presumed to have been incurred in service when view under a liberal application of the provisions pertaining to chronic diseases. See 38 C.F.R. §§ 3.307, 3.309; see also 38 C.F.R. § 4.71a, Diagnostic Code 5002.

In conclusion, the Board finds that the probative evidence shows that the Veteran's gout manifested to a compensable degree within thirteen months after his separation from.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002 and 5017.  When viewed under a liberal application of the provisions pertaining to chronic diseases, and resolving any doubt in the Veteran's favor, the evidence shows that the Veteran's gout is presumed to have been incurred during his period of service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307 and 3.309.  Accordingly, the Board concludes that service connection for gout is warranted.  


ORDER

Entitlement to service connection for hypothyroidism is denied. 

Entitlement to service connection for gout is granted. 


REMAND 

The Board notes that the Veteran has not yet received a statement of the case after his submission of a timely notice of disagreement from the April 2010 decision granting service connection for hypertension and assigning a 10 percent evaluation, effective from March 18, 2005.  The Veteran has indicated his desire to appeal the initial assigned evaluation.  Thus, because the Veteran has filed a notice of disagreement in June 2010, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial evaluation in excess of 10 percent for hypertension.  The Statement of the Case should be sent to the latest address of record for the Veteran.  Inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


